Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 3/21/2022 is fully considered and entered into record. Claims 
4-5 and 9-10 have been cancelled. Claims 3, 8, 45 and 54 have been amended. Claims 3, 8, 11-22, 28-29, 33-34, 40-47, 49 and 53-54 are currently pending. 

Election/Restriction
3.    		Applicant’s election without traverse of: (i) Group I (claims 3, 8, 11-20, 44-46, and 54), drawn to an antibody that specifically binds a protein comprising an H1.0K180me2 antigen or a peptide thereof, a pharmaceutical composition and a kit comprising the antibody, and an article of manufacture comprising the composition; (ii) Clone A antibody upon secondary restriction election and substantive examination, in the reply dated 21 March 2022 is acknowledged and entered into record. Since Group I was elected, Applicant considered the species election requirement (concerning Groups II and III) as moot (see page 9 of Remarks).
4.    		The requirement is deemed proper and is therefore made FINAL.
5.    		Claims 21-22, 28-29, 33-34, 40-43, 47, 49, 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2022.



Rejoinder of non-elected method claims
6.		Claims 3, 8, 11-20, 44-46, and 54 are directed to an allowable product (antibody). Pursuant to the procedures set forth in MPEP § 821.04(B), Group II (claims 28-29, 33-34), directed to the process of using an allowable product, previously withdrawn from consideration as drawn to a non-elected invention, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Please note that claims 21-22 and 53 of Group II are canceled by Examiner’s amendment (see below).
7.		As indicated in the restriction requirement set forth in the Office action mailed on 19 November 2021, process claims that incorporate all the limitations of product claims will be entered and examined after allowance of the product claims. The process claims (28-29, 33-34) drawn to a non-elected invention and depending from claim 3, will be rejoined and examined in the instant application. In view of the withdrawal of the restriction requirement with respect to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

8.		An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.		Authorization for this examiner's amendment was given following a telephone interview with Kenichi Hartman, on 8 July 2022.

The application has been amended as follows: 
10.	Please update the claims to read as follows (portions that are struck through or 
are within parenthesis indicate deletions, while portions that are underlined indicate insertions, 
as per the current amendment):
	Please cancel claims 21-22, 40-43, 47, 49 and 53.
8. (Currently Amended) An antibody that specifically binds a protein comprising an H1.0K180me2 antigen or a peptide thereof, wherein the heavy chain variable domain of the antibody comprises the amino acid sequence of SEQ ID NO: 6 and
33. (Currently Amended) The method of claim  relative to a threshold established by a Receiver Operating Characteristic curve analysis for optimal specificity and sensitivity.
34. (Currently Amended) The method of claim 

Reasons for Allowance
		The following is an examiner’s statement of reasons for allowance: 
11.		The specification of the instant application describes antibodies that specifically bind to dimethylated histone H1.0 antigen comprising a dimethylated lysine residue (K180) of the full-length human histone H1.0 protein (H1.0K180me2) (para 0058, 0059). The specification teaches the development of a recombinant monoclonal antibody by immunizing rabbits against a H1.0K180me2 peptide, extraction of total cellular RNA from PBMC followed by RT-PCR of heavy and light chain variable domains, panning of cell surface library, selection of clones that bind to H1.0K180me2 and generation of full recombinant antibodies (para 0096; Examples 1-4; Fig. 1; Table 11). The specification describes the creation and sorting of five distinct antibody clones (Clone A…Clone E) “in order of their specificity for H1.0K180me2” (para 0357), wherein Clone A (instantly claimed RW24), B and C are highly specific even in low concentrations with no cross-reactivity (para 0362; Fig. 3). Para 0048 of the specification provides the sequences of antibody clone A (Figs. 7A-D). The specification teaches that H1.0K180me2 antibodies can be used for detecting DNA damage after exposure to agents like chemotherapeutic drugs or radiation, by direct detection of H1.0K180me2 (para 0272-0283), wherein an increase in the concentration of H1.0K180me2 antigen in the sample from the individual exposed to such agent, relative to a control, indicates exposure to the agent (para 0274, 0280). The specification exemplifies detection of radiation exposure in wild type mice, by analyzing H1.0K180me2 levels in the serum by immunoblotting, before and after irradiation, wherein relative increases in the antigen is observed after radiation (para 0278, 0279; Figs 13A-C). The specification is therefore, enabled for the claimed invention.
12.		The CDR sequences of SEQ ID NOs: 18, 21, 30, 31, 36 and 37 recited in claim 3 are free of prior dated art. Also, the sequences of heavy chain and light chain variable domains having amino acid sequences SEQ ID NOs: 6 and 8 respectively (claim 8), are novel. The only reference of the claimed sequences has been disclosed in related application/s from which the instant Application derives priority.
		
13.		Relevant art and/or double patenting consideration 
A) Lunyak V. US Patent No. 8,981,066, 3/17/2015 (IDS)
Lunyak teaches antibodies that specifically bind to methylated histone H1, wherein H1 residue 180 is di- or tri- methylated lysine (K) (Abstract; col 3, lines 32-43). The reference teaches methods for detecting methylation of H1 histone at residue 180 as a marker for DNA damage (col 12, full para 2). The ‘066 specification however, does not teach or suggest the instantly recited H1.0K180me2 antibody “Clone A or RW24” or its associated CDRs, VH or VL sequences, as set forth in instant claims 3 and 8. Even though the ‘066 patent claims 1 and 3 are directed to an antibody that binds to histone H1, which is dimethylated at H1 lysine residue 180, the claims do not recite instant antibody sequences, therefore, instant claims are not considered for double patenting or prior art over the ‘066 patent claims. 
B) Lunyak et al 20210302429 (US application 17/175540), which claims priority to PCT/US2017/028653, filed 4/20/2017.
Lunyak et al teach compositions and methods related to production and detection of H1.0k180me2 protein, and antibodies that specifically bind to said protein or peptides (Abstract). The reference also teaches slot blot analysis of H1.0K180me2 protein in mouse serum after irradiation (Example 1, para 0193 of PGPB). The ‘429 PGPB however, does not teach or suggest the instantly recited H1.0K180me2 antibody “Clone A or RW24” or its associated CDRs, VH or VL sequences, as set forth in instant claims 3 and 8. Even though claims 14 and 19 of the ‘540 application are directed to an antibody that binds to histone H1, which is dimethylated at H1 lysine residue 180, the claims do not recite current antibody sequences, therefore, instant claims are not considered for double patenting over co-pending ‘540 application claims.
 
14.		The specification provides experimental evidence of utility and enablement under 35 U.S.C. 112, first paragraph. The claims are directed to patent eligible subject matter under 35 USC 101. The claims also meet 35 U.S.C. 112- second paragraph requirements because the claims point out and distinctly claim the invention.  
15.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
16.		Claims 3, 8, 11-20, 28-29, 33-34, 44-46, 54 are allowed.

Advisory information
17.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
18.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/A. D./
Examiner, Art Unit 1649
10 July 2022

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644